EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Currently, the abstract is over 25 lines. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erica Dorsey on 7/28/2022.

The application abstract as filed on 9/28/2020 has been amended as follows: 
Lines 5-32 have been canceled leaving only lines 1-4 stating:

“The present disclosure relates to a device, in particular an augmented reality device. In particular, the disclosure relates to a device, a kit, a process for making the device, and a process for making a visual impression.”

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Lin et al. (US Patent Application Publication 2017/0322418) discloses a device, kit, and process (abstract) comprising: 
a. a grouping of x optical elements, wherein each of the optical elements has a front face and a back face, wherein the x optical elements are arranged in a stack from first to last in which the front face of an optical element faces the back face of the next optical element (Figure 8 reference depth planes 240a-240f. Paragraph [0271] describes each depth plane to comprise multiple waveguides regarding green, red, and blue optical waveguides arranged in a stack with one waveguide per level (“stacking” describing a front and back face arrangement).); and 
b. a spacer region made of a material having a refractive index below 1.4 for vacuum wavelengths in the range from 400 to 760 nm located between each pair of adjacent optical elements (Figure 6 and paragraph [0265] describes the arrangement of stacked waveguides may comprise spacers 320, 330, 340, 350 therebetween. Paragraph [0303] describes the spacers to have a refractive index of 1 to 2.), 
wherein: 
x is an integer that is at least 3, 
the grouping of x optical elements comprises a first R-type optical element, a first G-type optical element and a first B-type optical element (Figure 8 reference depiction of 6 depth layers 240a-240f (x=6) as described in paragraph [0271] each depth layer comprises three waveguides, one per RGB optical elements. ), 
R.sub.610 is the refractive index of the first R-type optical element for light of vacuum wavelength 620 nm (paragraph [0273] describes the red optical element wavelength range is about 620-780nm); 
R.sub.760 is the refractive index of the first R-type optical element for light of vacuum wavelength 760 nm (paragraph [0273] describes the red optical element wavelength range is about 620-780nm); 
G.sub.500 is the refractive index of the first G-type optical element for light of vacuum wavelength 500 nm (paragraph [0273] describes the green optical element wavelength range is about 492-577nm); 
G.sub.610 is the refractive index of the first G-type optical element for light of vacuum wavelength 577 nm (paragraph [0273] describes the green optical element wavelength range is about 492-577nm); 
B.sub.400 is the refractive index of the first B-type optical element for light of vacuum wavelength 435 nm (paragraph [0273] describes the blue optical element wavelength range is about 435-493nm); 
B.sub.500 is the refractive index of the first B-type optical element for light of vacuum wavelength 500 nm (paragraph [0273] describes the green optical element wavelength range is about 492-577nm); 
n.sub.0 is the minimum selected from R.sub.760, G.sub.610 and B.sub.500 (); 
δ is the difference between n.sub.0 and the maximum selected from R.sub.610, G.sub.500 and B.sub.400; 
n.sub.0 is in the range from 1.550 to 2.500 (Paragraph [0295] examples the waveguides to have a relatively high refractive index, e.g. 1.5, 1.6, 1.7, 1.8, 1.9, 2, 2.5, 3, 3.3, 3.5 or higher. There is no description of the waveguides to be the same or different refractive indexes or in other words it is unknown if the exampled refractive indexes are n.sub.0 (the minimum selected refractive index) or the maximum selected refractive index. Because the maximum or minimum is unknown a difference (δ) is unable to be calculated. Therefore, while it may be argued the example refractive index must be a minimum or maximum value Lin et al. cannot be said to disclose a difference (δ) is equal to or less than 0.200.).
Daaboul et al. (US Patent Application Publication 2022/0113313) discloses in paragraph [0133] table 1: the wavelengths of red to be from 610 to 760 nm, green 500 to 570, and blue 450-500.
However, Lin et al. does not disclose δ is equal to or less than 0.200. It is additionally noted the claims state a wavelength of g type optical element with a wavelength of 610 nm and blue type optical element with a wavelength of 400nm. These two particular wavelengths are outside of what would normally be considered respectively green and blue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622